Per Curiam.
This action for an accounting was initially tried without a jury in the District Court of St. Louis County on May 20, 1968. From a judgment for the defendant, Robert Bloomer, plaintiff, Walter Bloomer, appealed. Judgment was affirmed by this court in Bloomer v. Bloomer, 289 Minn. 481, 185 N. W. 2d 520 (1971). On February 15, 1972, plaintiff moved for a new trial on the grounds of mistake, fraud, perjury, and newly discovered evidence. From an order of the district court denying the new trial, plaintiff appeals.
We need not repeat all of the facts of this case since they were outlined in our previous decision. In that first decision, we upheld the trial court’s finding of an accord and satisfaction between the parties. Plain-, tiff has not shown by this appeal that any evidence is now available that was not available at the time of the first trial. Furthermore, there *530has been no showing by plaintiff that even if the evidence, now claimed to be new, had been introduced at the first trial, such evidence could have altered the trial court’s findings. Nor has plaintiff provided this court with any substantial evidence that fraud or perjury was committed during the initial trial.
Affirmed.